DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	 In Claim 3, line 2
	“the random walk” should be changed to: -- the plurality of random walk --
2.	 In Claim 13, line 3
      “by one or more processors” should be changed to: --by the one or more processors --
3.	 In Claim 13, line 4
	“the random walk” should be changed to: -- the plurality of random walk --
4.	 In Claim 14, line 2
	“by one or more processors” should be changed to: --by the one or more processors --
5.	 In Claim 16, line 2
	“by one or more processors” should be changed to: --by the one or more processors --
6.	 In Claim 17, line 2
      “by one or more processors” should be changed to: --by the one or more processors --
7.	 In Claim 18, line 2
	“by one or more processors” should be changed to: --by the one or more processors --
8.	 In Claim 19, line 2
	“by one or more processors” should be changed to: --by the one or more processors --
9.	 In Claim 20, line 2
      “by one or more processors” should be changed to: --by the one or more processors --


Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 1-20 uniquely identify the distinct features named entity disambiguation using entity distance in a knowledge graph. 
The closest prior art made of record is Langmead et al. (US 10,152,478 B2) and Gupta et al. (US 20140280307 A1).
The cited reference (Langmead) teaches a computer implemented method of disambiguating a string from an article involving an electronic device including one or more hardware processing units, and accessing a disambiguation database comprising a plurality of string-entity combinations and associated metrics for each of the plurality of string-entity combinations. The associated metrics may include a metric associated with an arrival probability of linking at a web page for a particular entity after a specified number of links from a starting page. The method may involve generating a clique graph for each candidate entity of the article, and generating a probability that a particular candidate entity matches a particular string associated with the particular candidate entity as a function of score attributes generated from the clique graph and the arrival probability of linking at the page for the particular entity after the specified number of links.
The cited reference (Gupta) teaches wherein methods and systems are provided for a question answering. In some implementations, a data element to be updated is identified in a knowledge graph and a query is generated based at least in part on the data element. The query is provided to a query processing engine. Information is received from the query processing engine in response to the query. The knowledge graph is updated based at least in part on the received information. 
The cited references fails to disclose converting a knowledge base into a graph, wherein the knowledge base contains a plurality of entities and specifies a plurality of relationships among the plurality of entities, wherein entities in the knowledge base correspond to vertices in the graph, and relationships between entities in the knowledge base correspond to edges between vertices in the graph; extracting a plurality of vertex embeddings from the graph, wherein a particular vertex embedding of the plurality of vertex embeddings represents, for a particular vertex, a proximity of the particular vertex to other vertices of the graph; and performing, based at least in part on the plurality of vertex embeddings, entity linking between input text and the knowledge base. As a result and for these reasons, Examiner indicates Claims 1-20 as allowable subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677